DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 6/1/2021 is acknowledged.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chatry et al (JP2733874B2, English translation).
y teaches a concentrated colloidal solution of non-agglomerated monocrystalline particles of metal oxide preferably of a tetravalent metal, comprising: a metal M of the formula (I) M(Y)n wherein M can be titanium, n represents the valency of the metal M, and Y is the same or different and has the following group: -OR (wherein, R represents preferably a C 1 -C 18 linear or branched alkyl or phenyl C1-C 4),  -X (wherein, X is halogen preferably chlorine), —O—C (＝O) —R (where R is a C1 -C18, preferably a C1 -C4 linear or branched alkyl group or phenyl). The number of —OC (＝O) —R or -O groups is always smaller than the valency of the M metal, which is preferably 1 or 2 depending on the type of metal. The hydrodynamic diameter of the metal oxide complexed by a ligand which can be complexed in the form of their hydrolysable and polycondensable derivatives of the order of 2 to 10 nm. Degree of non-aggregated single crystalline particles is 1 to 30% by weight, preferably 10 to 30% by weight 20% by weight, and-a non-aqueous solvent.
Examples of the ligand include a derivative having at least one functional group of a carboxyl group, β-dicarbonyl such as allyl acetylacetone. 
Allyl acetylacetones read on an alpha substituted beta diketone as claimed in claims 1 and 2. 
Since titianium alkoxide is hydrolyzed in the presence of a B-dicarbonyl, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the polycondensation of the titanium alkoxide is inhibited and a “particulate incomplete condensate” is obtained. 


Regarding claim 2, Chatry teaches the hydrodynamic diameter of the metal oxide complexed by a ligand which can be complexed in the form of their hydrolysable and polycondensable derivatives of the order of 2 to 10 nm.

Regarding claim 3, Chatry teaches Hydrolysis of titanium alkoxide (IV) or cerium alkoxide (IV) modified with acetylacetone.
Chatry teaches a procedure for producing colloidal suspensions of various sizes by condensation.
 Example 4 Ratio Modified by Titanium Acetylacetone (r = acac/M) is hydrolyzed with a water-butanol mixture (weight ratio 1: 9) to a 1 molar solution of titanium butoxide (IV) having a ratio of 0.3 to 1. 
The water-butanol mixture (weight ratio 1: 9) to a 1 molar solution of titanium butoxide (IV) having a ratio of 0.3 to 1 reads on the mathematical expressions as claimed in claim 3. 

Regarding claim 4, Since titianium alkoxide is hydrolyzed in the presence of a B-dicarbonyl, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Regarding claim 5, Chatry teaches non-aqueous solvents include, for example, C 1 -C5 aliphatic alcohols (ethanol, propanol, butanol, etc.), polar solvents (tetrahydrofuran, dimethylformamide, propylene carbonate, etc.), aromatic solvents (toluene, benzene, etc.), aliphatic solvents (cyclohexane and the like).
Acetylacetone has a solubility parameter of 9.5 and a non-aqueous solvent such as cyclohexane has a solubility parameter of 8.18 and butanol has a solubility parameter of 11.30.

Regarding claim 6, the boiling point of non-aqueous solvents such as dimethylformamide is 153oC.  

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al (US20150284257).
Kotani, paragraph 20 of the PGPUB, teaches this method produces titanium oxide particles through hydrolysis and polycondensation of Compound A including at least one member selected from the group consisting of titanium alkoxides and titanium chlorides, and includes the step of hydrolyzing Compound A in the presence of a basic catalyst, water, and Compound B capable of suppressing the hydrolysis or polycondensation of at least one member of Compound A.

Kotani, paragraph 30 of the PGPUB, teaches examples of such Compound B include B-keto ester compounds and B-diketone compounds include acetylacetone, 3-methyl-2,4-pentanedione, 3-ethyl-2,4-pentanedione, trifluoroacetylacetone, hexafluoroacetylacetone, benzoylacetone, and dibenzoylmethane.
Kotani, paragraph 36 of the PGPUB, teaches the hydrolysis of at least one member of Compound A may be performed in an organic solvent.
Kotani, paragraph 48 of the PGPUB, teaches the average particle size of the porous titanium oxide particles is desirably in the range of 50 nm to 1 micron.
Since the polycondensation of the titianium alkoxide is performed in the presence of a B-diketone that inhibits titanium alkoxide polycondensation, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the polycondensation of the titanium alkoxide is inhibited and a “particulate incomplete condensate” is obtained. 
The method of making the concentrated colloidal solution is the same method as claimed in claims 1 and 2 and therefore it would be expected that the degree of condensation as taught by Kotani would be the same degree of condensation as claimed in claim 1. 



Regarding claim 3, Kotani teaches titanium butoxide (340.34 formula weight), ethanol, (46.07 formula weight), 3-methyl-2,4-pentanedione (114.14 molecular weight) and 1 wt% aqueous ammonium (about 18 formula weight) are used in a mole ratio of 1:100:.3:6. 
Converting this to %, a is about 6.8% and a/b is about 9.9 which satisfies the mathematical expressions as claimed in claim 3. 

Regarding claim 4, the method of making the concentrated colloidal solution is the same method as claimed in claims 1 and 2 and therefore it would be expected that the degree of condensation as taught by Kotani would be the same degree of condensation as claimed in claim 1. 

Regarding claim 5, acetylacetone has a solubility parameter of 9.5 and a non-aqueous solvent such as cyclohexane has a solubility parameter of 8.18 and butanol has a solubility parameter of 11.30.

Regarding claim 6, the boiling point of non-aqueous solvents such as dimethylformamide is 153oC.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US7077895, col. 1, teaches aqueous liquid component (A) for use in the coating composition can be suitably selected from known titanium-containing aqueous liquids obtainable by mixing at least one titanium compound selected from the group consisting of hydrolyzable titanium compounds, low condensates of hydrolyzable titanium compounds, titanium hydroxide and low condensates of titanium hydroxide, with aqueous hydrogen peroxide.
‘895, col. 5, teaches the low condensates of hydrolyzable titanium compounds or low condensates of titanium hydroxide have a condensation degree of 2 to 30, preferably 2 to 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        
7/8/2021